DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 12-22 are rejected under 35 U.S.C. 101 as neither the specification nor the claim provides a definition for "machine readable media." As the specification and claim are silent on this matter, the term must be given its broadest reasonable interpretation which does not preclude the claimed computer readable medium from being directed to non-statutory embodiments such as electromagnetic signals, or carrier waves. (See in re Nuijten CAFC 2006-1371)
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




6.	Claims 1-3, 12-14 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (US 2021/0068120 A1, hereinafter “Jung”).
Regarding claims 1 and 12, Jung teaches an apparatus of a first user equipment (UE), comprising: one or more baseband processors to transmit a message to a second UE to determine whether the second UE is interested in vehicle-to-many (V2X) services, and to receive a message from the second UE indicating whether the second UE is interested in establishing a V2X connection; and a memory to store the message from the second UE (¶ [0001], V2X communication, ¶ [0034], Figs. 18, 19, 22, 24 ¶ [0179], ¶ [0333], the first UE may transmit a direct connection request message to request establish direct connection setup between the first UE and potential second UE. ¶ [0426]-¶ [0433], if the potential second UE accepts the direct connection request, the second UE may send the direct connection accept message).
 	Regarding claims 2 and 13, Jung teaches the apparatus of claim 1, wherein the message to be transmitted to the second UE comprises via a broadcast channel using L2 identifiers (IDs) for multiple UEs (¶ [0333], the first UE may transmit via broadcast a direct connection request message to request establish direct connection setup between the first UE and other UE by including broadcast L2 ID, 1940 of fig. 19, ¶ [0534], the first UE can choose the second UE among multiple candidates by checking the offered services as well as supported QoS per candidate second UE, ¶ [0434]-¶ [0477] ).
¶ [0333], ¶ [0479], other UE(s) receiving this message can ignore the message).
 	Regarding claim 9 and 20, Jung teaches the apparatus of  claim 1, wherein the message is to be transmitted using of dedicated channel for discovery an interested UE using a Proximity Services (ProSe) discovery mode (¶ [0164] and ¶ [0165]).
 7.	Claims 1, 4-6, 8-12, 15-17, and 19-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al. (US 2021/0315032 A1, hereinafter “Hu”).
Regarding claims 1 and 12, Hu teaches an apparatus of a first user equipment (UE), comprising: one or more baseband processors to transmit a message to a second UE to determine whether the second UE is interested in vehicle-to-many (V2X) services, and to receive a message from the second UE indicating whether the second UE is interested in establishing a V2X connection; and a memory to store the message from the second UE (Figs. 3, 4, 6, 7, ¶ [0036],  V2X connection, ¶ [0037], [0105], Sidelink (SL)discovery request, ¶ [0080], ¶ [0085], ¶ [0106], upon receiving the SL discovery request from the Tx UE, the potential Rx unicast/broadcast the SL discovery response to the Tx UE, ¶ [0107], ¶ [0113], V2X communication is established between at least two user equipments of a plurality of neighboring user equipments, ¶ [0117], ¶ [0132]).
 	Regarding claims 4 and 15, Hu teaches the apparatus of  claim 1, wherein an application layer monitors broadcast messages over shared channel from other UEs to determine if a unicast connection should be initiated (fig. 4, fig. 2, ¶ [0044], the upper layer may make the initial determination as to which peer UEs are candidates for connection establishment based on advertisement messages, ¶ [0045], ¶ [0046], ¶0048]-¶ [0052], ¶ [0074] and ¶ [0083])..
Regarding claims 5 and 16, Hu teaches the apparatus of  claim 4, wherein the application layer determines if the second UE sending broadcast messages over shared channel should is available based on processing of a V2X transmission at an upper layer (fig. 4, fig. 2, ¶ [0044], the upper layer may make the initial determination as to which peer UEs are candidates for connection establishment based on advertisement messages, ¶ [0045], ¶ [0046], ¶0048]-¶ [0052], ¶ [0074] and ¶ [0083]).
 	Regarding claim 6 and 17, Hu teaches the apparatus of claim 4, wherein a V2X service identifier or an equivalent identifier is included in a media access control (MAC) subheader or packet (Jung: ¶ [0181]- ¶ [0183], the direct connection request message may include service identifier (SID), ¶ [0434]. Hu: ¶ [0099]).
 	Regarding claims 8 and 19, Hu teaches the apparatus of  claim 1, wherein the message to be transmitted is configured to allow discovery of an interested V2X UE for unicast or groupcast transmission via receipt of the message from the second UE as a discovery message (fig. 4, fig. 2, ¶ [0044], the upper layer may make the initial determination as to which peer UEs are candidates for connection establishment based on advertisement messages, ¶ [0045], ¶ [0046], ¶0048]-¶ [0052], ¶ [0074] and ¶ [0083]).
 	Regarding claim 9 and 20, Hu teaches the apparatus of  claim 1, wherein the message is to be transmitted using of dedicated channel for discovery an interested UE using a Proximity Services (ProSe) discovery mode (fig. 3).

¶ [0087], ¶ [0088], ¶ [0090]-¶ [0097] and ¶ [0100]).
 	Regarding claim 11 and 22, Hu teaches the apparatus of claim 8, wherein the application layer determines if connection establishment should be initiated based on reception of the discovery message (fig. 4, fig. 2, ¶ [0044], the upper layer may make the initial determination as to which peer UEs are candidates for connection establishment based on advertisement messages, ¶ [0045], ¶ [0046], ¶0048]-¶ [0052], ¶ [0074] and ¶ [0083]).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
11.	Claims 4-6, 8, 10, 11, 15-17, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Hu.
 	Regarding claims 4, 5, 15 and 16, Jung teaches the apparatus of  claim 1.
Jung does not explicitly teach wherein an application layer monitors broadcast messages over shared channel from other UEs to determine if a unicast connection should be initiated.
Hu teaches wherein an application layer monitors broadcast messages over shared channel from other UEs to determine if a unicast connection should be initiated; wherein the application layer determines if the second UE sending broadcast messages over shared channel should is available based on processing of a V2X transmission at an upper layer (fig. 4, fig. 2, ¶ [0044], the upper layer may make the initial determination as to which peer UEs are candidates for connection establishment based on advertisement messages, ¶ [0045], ¶ [0046], ¶0048]-¶ [0052], ¶ [0074] and ¶ [0083]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to monitor, by an application layer, broadcast messages over shared channel from other UEs to determine if a unicast connection should be initiated in the system of Jung to conserve processing and radio resources (¶ [0003] of Hu).
Jung: ¶ [0181]- ¶ [0183], the direct connection request message may include service identifier (SID), ¶ [0434]. Hu: ¶ [0099]).
 	Regarding claim 8, 10, 11, 19, 21, and 22, Jung teaches the apparatus of  claim 1, wherein the message to be transmitted is configured to allow discovery of an interested V2X UE for unicast or groupcast transmission, as set forth above.
Jung does not explicitly teach wherein the message to be transmitted is configured to allow discovery of an interested V2X UE for unicast or groupcast transmission via receipt of the message from the second UE as a discovery message.
 	Hu teaches wherein the message to be transmitted is configured to allow discovery of an interested V2X UE for unicast or groupcast transmission via receipt of the message from the second UE as a discovery message; wherein an application layer determines if connection establishment should be initiated based on reception of the discovery message (fig. 4, fig. 2, ¶ [0044], the upper layer may make the initial determination as to which peer UEs are candidates for connection establishment based on advertisement messages, ¶ [0045], ¶ [0046], ¶0048]-¶ [0052], ¶ [0074] and ¶ [0083]); wherein the contents of the discovery message are defined (¶ [0087], ¶ [0088], ¶ [0090]-¶ [0097] and ¶ [0100]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to the message to be transmitted to allow discovery of an interested V2X UE for unicast or groupcast transmission via receipt of the message from the second UE as a discovery message and to determine, at an application layer, if ¶ [0003] of Hu).
12.	Claims  7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung.
Regarding claims 7 and 18, Jung teaches the apparatus of  claim 1.
Jung does not explicitly each wherein a middle layer entity is defined to map the V2X service identifier to be indicated in a MAC protocol data unit (PDU).
Examiner makes an official notice that it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to map, by a middle layer entity, V2X identifier to be indicated in a MAC PDU in the system of Jung. The motivation for doing this is a matter of design choice.
 13.  	Claims 8, 10, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Vanderveen et al. (US 2019/0223008 A1, hereinafter “Vanderveen”).
 	Regarding claim 8, 10, 19 and 21, Jung teaches the apparatus of  claim 1, wherein the message to be transmitted is configured to allow discovery of an interested V2X UE for unicast or groupcast transmission, as set forth above.
Jung does not explicitly teach wherein the message to be transmitted is configured to allow discovery of an interested V2X UE for unicast or groupcast transmission via receipt of the message from the second UE as a discovery message.
 	Vanderveen teaches wherein the message to be transmitted is configured to allow discovery of an interested V2X UE for unicast or groupcast transmission via e.g., fig. 8, where direct communication request message from UE B is transmitted via receipt of service announcement from UE A, Figs. 5-7, 9); wherein the contents of the discovery message are defined (fig. 10).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to the message to be transmitted to allow discovery of an interested V2X UE for unicast or groupcast transmission via receipt of the message from the second UE as a discovery message in the system of Jung to further improve industrial applicability.
Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
15.	Claims 1, 9, 12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 11 of copending Application No. 17/250,917 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 	Regarding claim 1, claim 1 of the reference application teaches an apparatus of a first user equipment (UE), comprising: one or more baseband processors to transmit a 
 	Regarding claim 12, claim 11 of the reference application teaches one or more machine readable media having instructions thereon that, when executed by an apparatus of a first user equipment (UE), result in: transmitting a message to a second UE to determine whether the second UE is interested in vehicle-to-many (V2X) services; and receiving a message from the second UE indicating whether the second UE is interested in establishing a V2X connection.
Regarding claims 9 and 20, claim 4 of the reference application teaches wherein the message is to be transmitted using of dedicated channel for discovery an interested UE using a Proximity Services (ProSe) discovery mode.
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477